In an action for divorce or separation, which was consolidated with a support proceeding that had been brought in the Family *843Court, New York County, the parties cross-appeal from a judgment of the Supreme Court, Nassau County, entered June 28, 1972, Which, inter alia, dismissed plaintiff’s complaint and granted defendant alimony and counsel fees, as follows: Plaintiff appeals from the entire judgment. Defendant appeals from so much thereof as (1) limits alimony to $275 per week and (2) grants plaintiff the right to deduct $100 per week, by reason of his payment of certain outstanding bills, from the alimony payments until such deductions shall total $3,175.60. Judgment modified, on the law and the facts, by increasing the alimony award to $400 per week. As so modified, judgment affirmed, without costs. In our opinion, under all the circumstances revealed by the record, the alimony award was inadequate to the extent indicated herein. Martuscello, Acting P. J., Gulotta, Christ, Brennan and Benjamin, JJ., concur.